Citation Nr: 0925974	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-05 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable rating for left ear hearing 
loss.

REPRESENTATION

        
Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1966 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in April 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran states that his left ear hearing loss disability 
has worsened since his last examined by VA in 2007.  In 
support of his claim, the Veteran has submitted a private 
audiologist report, dated in January 2008.  Although the test 
is not adequate for rating purposes, it suggests an increase 
in severity of the left ear hearing loss. Accordingly, a 
reexamination is needed to verify the current level of 
hearing loss.  38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA audiological 
examination to determine the current 
level of hearing loss in the service-
connected left ear.

2. After the development requested has 
been completed, adjudicate the claim.  
If the benefit sought remains denied, 
furnished the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.



The Veteran has the right to submit additional 
evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


